UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) TQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ENDED MARCH 31, 2009 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-100046 CINTEL CORP. (Name of registrant in its charter) Nevada (State or other jurisdiction of incorporation or organization) 52-2360156 (I.R.S. Employer Identification No.) 433 N. Camden Drive, Suite 400, Beverly Hills, CA 90210 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (310)-887-1407 WITH COPIES TO: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Flr. New York, New York 10006 (212) 930-9700 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer”and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o
